Case: 3:16-cr-00059-WHR-MRM Doc #: 79 Filed: 03/10/21 Page: 1 of 4 PAGEID #: 332




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                              Plaintiff,             :         Case No. 3:16-cr-059
                                                               Also 3:20-cv-430

                                                               District Judge Walter H. Rice
       -   vs    -                                             Magistrate Judge Michael R. Merz

DANIEL E. JONES,

                              Defendant.             :



           SUPPLEMENTAL REPORT AND RECOMMENDATIONS


        This case under 28 U.S.C. § 2255 is before the Court on Defendant’s Objections (ECF No.

77) to the Magistrate Judge’s Report and Recommendations recommending Defendant’s Motion

under Fed.R.Civ.P. 59(e) be denied (Report, ECF No. 76). Judge Rice has recommitted the case

for reconsideration in light of the Objections (ECF No. 78).

       Jones’s Objections are considered seriatim.

       Jones first objects to the Magistrate Judge’s finding that he never filed timely objections

on the merits. It seem likely Defendant was confused by the Court’s having granted an extension

of time to counsel representing Jones on a compassionate release motion and believed the

extension was for objections on the merits. Because Jones has made in connection with his timely

Motion to Reopen the case the same substantive arguments he would have made in objections, the

point is moot.


                                                1
Case: 3:16-cr-00059-WHR-MRM Doc #: 79 Filed: 03/10/21 Page: 2 of 4 PAGEID #: 333




       Jones next objects to the Magistrate Judge’s characterizing his Motion to Vacate as subject

to Fed.R.Civ.P. 59(e)(Objections, ECF No. 77, PageID 317-18, relying on Castro v. United States,

540 U.S. 375, 377 (2003). Castro prohibits recharacterizing post-conviction filings as § 2255

motions because of the limits on second or successive § 2255 motions to vacate without notice to

the prisoner. But that is not what happened here. Jones himself filed two Motions to Reopen

which he labeled as motions to reopen. The Magistrate Judge noted that they were timely under

Fed.R.Civ.P. 59(e). They were not recharacterized as § 2255 motions.

       The effect of treating the Motions to Reopen as motions to amend the judgment was to

apply the standard for deciding such motions, rather than the standard for considering objections

under Fed.R.Civ.P. 72(b)(3). Jones objects, but offers no showing that he has been prejudiced.

He argues about how constricted life has been, both in prison and out, for the last year during

COVID-19 restrictions. While that is true, neither the Supreme Court nor this Court has changed

procedural rules as a result. Objections to reports and recommendations are still due to be

deposited in the prison mail box not later than seventeen days after the report is mailed to the

prisoner. The R&R here was mailed to Jones on October 23, 2020, and he filed nothing – neither

objections nor a request for extension of time – until December 3, 2020, when he certifies he sent

his Motion to Reopen to the United States. That was almost one month after the deadline.

       Jones also objects to the Report’s conclusion that his Motion to Vacate was itself untimely

(ECF No. 77, PageID 318-19). The Report concluded that, because Jones took no direct appeal,

the AEDPA one-year statute of limitations began to run on the last day he could have appealed

and therefore expired January 15, 2019 (Report, ECF No. 76, PageID 302). Jones claim instead

that the statute should run from the date he discovered the relevant facts under 28 U.S.C. §

2255(f)(4)(Objections, ECF No. 77, PageID 319). Although he doesn’t say, he presumably intends



                                                2
Case: 3:16-cr-00059-WHR-MRM Doc #: 79 Filed: 03/10/21 Page: 3 of 4 PAGEID #: 334




to claim the date on which Rehaif v. United States, 588 U.S. ___, 139 S. Ct. 2191 (2019), which

was June 21, 2019. Even if that were the correct starting date, Jones was still out of time because

he filed October 22, 2020, more than sixteen months after Rehaif was decided.

        Jones objects to the Report’s conclusion that Rehaif does not apply retroactively to his case

(Objections, ECF No. 77, PageID 319-22). This issue is thoroughly discussed in the Report and

the Magistrate Judge finds no reason to alter that analysis.

        The Report also analyzes why, even if Rehaif were applied retroactively, it would not

support relief here (Report, ECF No. 76, PageID 309-11). Jones continues to claim his guilty plea

was not knowing, intelligent, and voluntary because he was not informed of all the elements of the

922(g)(1) offense, but he offers no proof. Importantly, Jones admitted in the Plea Agreement that

he had been convicted of a felony. Given that admission, it makes no sense to claim he did not

know he had been convicted of a felony. As noted in the Report, the plea colloquy has not been

transcribed and the District Judge may wish to have it transcribed for assurance on this point.

        Jones’s Objections attempt to extend the category of structural errors to his claim that his

plea was not knowing, intelligent, and voluntary, but he cites no authority in which another court

has reached this conclusion.




Conclusion



        Having reconsidered the case in light of the Objections, the Magistrate Judge adheres to

his original recommendation that the Petition be dismissed with prejudice but that Jones be granted

a certificate of appealability.



                                                 3
Case: 3:16-cr-00059-WHR-MRM Doc #: 79 Filed: 03/10/21 Page: 4 of 4 PAGEID #: 335




       Because the Sixth Circuit has currently pending a case that raises the Rehaif retroactivity

issue, the District Judge may wish to consult slip opinions in Sixth Circuit cases decided after

today’s date if Petitioner again objects.



March 10, 2021.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge


                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. A party may respond to another party’s
objections within fourteen days after being served with a copy thereof. Failure to make objections
in accordance with this procedure may forfeit rights on appeal. 




                                                4
